STATEMENT OF ADDITIONAL INFORMATIONMarch 1, 2013 as revised or amended, April 1, 2013, May 1, 2013, July 1, 2013 and September 1, 2013This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares**/DGAGX December 31st July 1st Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28th/29th July 1st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30th September 1st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30th July 1st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31st July 1st Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30th September 1st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30th September 1st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30th September 1st Class C/PPACX Class Z/DPENX GRP4-SAI-913A Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30th April 1st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30th April 1st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30th April 1st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30th April 1st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMFI November 30th April 1st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30th April 1st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30th April 1st Class B/GNYXX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year.**Effective July 1, 2013, DAF adopted a multi-class structure, and the fund's existing shares were re-designated Investor Shares. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-11 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-15 RATINGS OF MUNICIPAL OBLIGATIONS I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-16 COMMISSIONS I-17 PORTFOLIO TURNOVER VARIATION I-18 SHARE OWNERSHIP I-19 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-30 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-31 SUB-ACCOUNTING FEES II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-32 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-33 California II-33 General Information II-33 Economy II-33 Population II-34 State Indebtedness and Other Obligations II-34 General Obligation Bonds II-34 Commercial Paper Program II-34 Bank Arrangements II-34 Lease-Revenue Debt II-35 Non-Recourse Debt II-35 Build America Bonds II-35 Economic Recovery Bonds II-36 Tobacco Settlement Revenue Bonds II-36 Future Issuance Plans II-36 Cash Flow Borrowings and Management II-37 Ratings II-37 State Funds and Expenditures II-37 The Budget and Appropriations Process II-37 The State General Fund II-38 The Special Fund for Economic Uncertainties II-38 The Budget Stabilization Account II-38 Inter-Fund Borrowings II-38 State Expenditures II-39 State Appropriations Limit II-39 Pension Trusts II-39 Health and Human Services II-40 Health Care II-41 Unemployment Insurance II-41 Local Governments II-41 Trial Courts II-42 Proposition 98 II-42 Constraints on the Budget Process II-43 Sources of Tax Revenue II-45 Special Fund Revenues II-45 State Economy and Finances II-45 2012 Budget Act II-46 2013 Budget Act II-46 Litigation II-47 Action Challenging Cap and Trade Program Auctions II-47 Actions Challenging School Financing II-47 Actions Challenging Statutes Which Reformed California Redevelopment Law II-48 Action Challenging Allocation of Vehicle License Fees II-48 Action Regarding Furlough of State Employees II-48 Tax Refund Cases II-49 Environmental Matters II-50 Escheated Property Claims II-50 Action Seeking Damages for Alleged Violations of Privacy Rights II-50 Action Regarding Special Education II-51 Actions Seeking Medi-Cal Reimbursements and Fees II-51 Prison Healthcare Reform II-52 Actions Regarding Proposed Sale of State-Owned Properties II-53 Connecticut II-53 General Information II-53 Personal Income and Gross State Product II-53 Employment II-53 Manufacturing II-54 Non-manufacturing II-54 State Finances II-54 Fiscal Accountability Reports II-54 Consensus Revenue Estimates II-55 Budget Reserve Fund II-55 State General Fund II-55 Budget for Fiscal Years 2011-12 and 2012-13 II-55 Fiscal 2011-12 Operations II-56 Fiscal Year 2012-13 Midterm Budget Adjustments II-57 Fiscal 2012-13 Operations II-57 Budget for Fiscal Years 2013-14 and 2014-15 II-57 State Indebtedness II-58 Direct General Obligation Debt II-58 Ratings II-59 Transportation Fund and Debt II-59 Other Special Revenue Funds and Debt II-60 Contingent Liability Debt II-60 Assistance to Municipalities II-61 School Construction Grant Commitments II-61 Other Contingent Liabilities II-61 Pension and Retirement Systems II-62 State Employees' Retirement Fund II-62 Teachers' Retirement Fund II-62 Social Security and Other Post-Employment Benefits II-62 Litigation II-62 Indian Tribes II-64 Massachusetts II-67 General Information II-67 Commonwealth Finances II-67 Cash Flow II-68 Fiscal Year 2012 II-68 Fiscal Year 2013 II-68 Fiscal Year 2014 II-69 Commonwealth Revenues II-70 Federal and Other Non-Tax Revenues II-71 Commonwealth Expenditures II-72 Commonwealth Financial Support for Local Governments II-72 Medicaid II-73 Public Assistance II-74 Other Health and Human Services II-75 Commonwealth Pension Obligations II-75 Higher Education II-76 Capital Spending II-76 Massachusetts Bay Transportation Authority ( II-76 Commonwealth Indebtedness II-76 General Authority to Borrow II-76 General Obligation Debt II-77 Special Obligation Debt II-77 Litigation II-78 Programs and Services II-78 Medicaid Audits and Regulatory Reviews II-80 Environmental Matters II-80 Taxes and Other Revenues II-81 Other Litigation II-82 New York II-84 Economic Trends II-84 U.S. Economy II-84 State Economy II-85 The City of New York II-86 Other Localities II-86 Special Considerations II-86 State Finances II-87 Prior Fiscal Year Results II-88 Fiscal Year 2012-13 Enacted Budget Financial Plan II-89 Fiscal Year 2012-13 Receipts Forecast II-90 Fiscal Year 2012-13 Disbursements Forecast II-90 Fiscal Year 2013-14 Proposed Budget Financial Plan II-91 Cash Position II-91 State General Fund Out-Year Projections II-92 Out-Year Receipts Projections II-92 Out-Year Disbursement Projections II-92 State Indebtedness II-93 General II-93 Limitations on State-Supported Debt II-93 State-Supported Debt II-94 Ratings II-94 Fiscal Year 2012-13 State Supported Borrowing Plan II-94 Pension and Retirement Systems II-94 Litigation II-95 General II-95 Real Property Claims II-96 Tobacco Master Settlement Agreement II-96 Arbitration Related to Tobacco Master Settlement Agreement II-97 West Valley Litigation II-97 Representative Payees II-98 Metropolitan Transportation Authority II-98 School Aid II-99 Sales Tax II-100 Eminent Domain II-100 Insurance Department Assessments II-100 Pennsylvania II-101 General Information II-101 Description of Funds II-101 Revenues II-102 Expenditures II-103 Education II-104 Public Health and Human Services II-104 Transportation II-104 Financial Performance II-105 Fiscal Year 2011 Financial Results (GAAP Basis) II-105 Fiscal Year 2011 Financial Results (Budgetary Basis) II-105 Fiscal Year 2012 Financial Results (GAAP Basis) II-106 Fiscal Year 2012 Financial Results (Budgetary Basis) II-106 Fiscal Year 2013 Budget II-107 Fiscal Year 2014 Proposed Budget II-108 Motor License FundFiscal Years 2011-14 (Budgetary Basis) II-108 State Lottery FundFiscal Years 2011-14 (Budgetary Basis) II-109 Commonwealth Indebtedness II-110 Ratings II-111 Unemployment Compensation II-111 Pensions and Retirement Systems II-112 Litigation II-113 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-38 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Brazil III-40 Certain Asian Emerging Market Countries III-41 India III-41 Depositary Receipts and New York Shares III-43 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-45 Investment Companies III-45 Private Investment Funds III-45 Exchange-Traded Funds (ETFs) III-46 Exchange-Traded Notes III-46 Derivatives III-46 Futures Transactions III-49 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-53 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-54 Participatory Notes III-55 Custodial Receipts III-55 Combined Transactions III-55 Future Developments III-56 Foreign Currency Transactions III-56 Commodities III-57 Short-Selling III-57 Lending Portfolio Securities III-58 Borrowing Money III-58 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-59 Forward Commitments III-59 Forward Roll Transactions III-59 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-60 Investments in the Technology Sector III-60 Investments in the Real Estate Sector III-61 Investments in the Natural Resources Sector III-61 Money Market Funds III-61 Ratings of Securities III-62 Treasury Securities III-62 U.S. Government Securities III-62 Repurchase Agreements III-62 Bank Obligations III-63 Bank Securities III-64 Floating and Variable Rate Obligations III-64 Participation Interests III-64 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-65 Foreign Securities III-65 Municipal Securities III-65 Derivative Products III-65 Stand-By Commitments III-65 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-66 Reverse Repurchase Agreements III-66 Forward Commitments III-66 Interfund Borrowing and Lending Program III-66 Lending Portfolio Securities III-66 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-67 Short-Term Issue Credit Ratings III-68 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-69 Long-Term Obligation Ratings and Definitions III-69 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-70 Fitch III-71 Corporate Finance Obligations  Long-Term Rating Scales III-71 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-72 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-73 ADDITIONAL INFORMATION ABOUT THE BOARD III-74 Boards' Oversight Role in Management III-74 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-75 MANAGEMENT ARRANGEMENTS III-75 The Manager III-75 Sub-Advisers III-76 Portfolio Allocation Manager III-77 Portfolio Managers and Portfolio Manager Compensation III-77 Certain Conflicts of Interest with Other Accounts III-83 Code of Ethics III-84 Distributor III-84 Transfer and Dividend Disbursing Agent and Custodian III-85 DETERMINATION OF NAV III-85 Valuation of Portfolio Securities (funds other than money market funds) III-85 Valuation of Portfolio Securities (money market funds only) III-86 Calculation of NAV III-86 Expense Allocations III-86 NYSE and Transfer Agent Closings III-87 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-87 Funds Other Than Money Market Funds III-87 Money Market Funds III-87 TAXATION III-88 Taxation of the Funds III-88 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-89 Sale, Exchange or Redemption of Shares III-91 PFICs III-92 Non-U.S. Taxes III-92 Foreign Currency Transactions III-93 Financial Products III-93 Payments with Respect to Securities Loans III-93 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-93 Inflation-Indexed Treasury Securities III-93 Certain Higher-Risk and High Yield Securities III-94 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-94 Investing in Mortgage Entities III-95 Tax-Exempt Shareholders III-95 Backup Withholding III-95 Foreign (Non-U.S.) Shareholders III-95 The Hiring Incentives to Restore Employment Act III-97 Possible Legislative Changes III-97 Other Tax Matters III-97 PORTFOLIO TRANSACTIONS III-98 Trading the Funds' Portfolio Securities III-98 Soft Dollars III-100 IPO Allocations III-101 Disclosure of Portfolio Holdings III-101 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-102 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-103 Massachusetts Business Trusts III-103 Fund Shares and Voting Rights III-103 GLOSSARY III-104 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.All of the board members are Independent Board Members. NameYear of BirthPosition1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr.1933Board Member President of Alexander & Associates, Inc., a management consulting firm (1981-present) N/A Francine J. Bovich 1951Board Member Trustee, The Bradley Trusts, private trust funds (2011 - present) Managing Director, Morgan Stanley Investment Management (1993 - 2010) N/A Peggy C. Davis1943Board Member Shad Professor of Law, New York University School of Law (1983-present) N/A Diane Dunst1939Board Member President of Huntting House Antiques N/A I-1 Nathan Leventhal1943Board Member Chairman of the Avery Fisher Artist Program (1997-present) Commissioner, NYC. Planning Commission (2007- 2011) Movado Group, Inc., Director (2003 - present) Robin A. Melvin 1963Board Member Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012)Board Member, Illinois Mentoring partnership, non-profit organization dedicated to increasing the quantity of mentoring service in Illinois (2013-Present) N/A 1 Each of the board members serves on the board's audit, nominating, compensation and litigation committees.The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF 1995 1981 2012 1990 2007 1989 2012 DBMMF 1995 2007 2012 2007 1992 2007 2012 DMBOF 1995 1986 2012 1990 2007 1989 2012 DNYAFMBF 1995 1986 2012 1990 2007 1989 2012 DPWGF 1995 1982 2012 1990 2007 1989 2012 DSMBF 1995 1986 2012 1990 2007 1989 2012 GCMMMF 1995 1982 2012 1990 2007 1989 2012 GGSMMFI 1995 1982 2012 1990 2007 1989 2012 GMMF 1995 1982 2012 1990 2007 1989 2012 GMMMFI 1995 1982 2012 1990 2007 1989 2012 GNYMMMF 1995 1982 2012 1990 2007 1989 2012 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over fifteen years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may I-2 be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis.·Joseph S. DiMartino  Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association.·Clifford L. Alexander  Mr. Alexander is the President of Alexander & Associates, Inc., a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 through 1981 and before that was a partner in the law firm of Verner, Liipfert, Bernhard, McPherson, and Alexander. Mr. Alexander has been a Director of Mutual of America Life Insurance Company since 1989.·Francine J. Bovich  Ms. Bovich also currently serves as a Trustee for The Bradley Trusts, private trust funds. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut Colleges endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio
